EXHIBIT 10.1

EXECUTION COPY

PURCHASE AGREEMENT

This PURCHASE AGREEMENT (this “Agreement”) dated as of January 17, 2011 by and
among PLATINUM UNDERWRITERS HOLDINGS, LTD., a Bermuda company (the “Company”),
RENAISSANCERE HOLDINGS LTD., a Bermuda Company (“RenRe”), and RENAISSANCE OTHER
INVESTMENTS HOLDINGS II LTD., a Bermuda company (“Holdings”).

RECITALS

WHEREAS, RenRe owned an option which had provided a right to acquire up to
2,500,000 common shares, par value $0.01 per share, of the Company for $27.00
per share, which option was subsequently amended to provide for a net share
settlement as set forth in the Amended and Restated Option Agreement dated as of
November 18, 2004 between the Company and RenRe, and assigned to Holdings as set
forth in the Amended and Restated Option Agreement dated as of October 23, 2008
among the Company, RenRe and Holdings (the “Option Agreement”). Such option, as
amended and assigned, is hereinafter referred to as the “Option.”

WHEREAS, Holdings desires to sell, and the Company desires to purchase, the
Option.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1. Purchase and Sale of the Option. On and subject to the terms and conditions
of this Agreement, Holdings hereby agrees to sell, transfer, convey and deliver
to the Company, and the Company agrees to purchase from Holdings, all of
Holdings’ right, title and interest in and to the Option for a purchase price of
Forty-Seven Million Nine Hundred Thousand Dollars (US$47,900,000) in cash (the
“Purchase Price”). The closing of the purchase and sale of the Option (the
“Closing”) shall take place on January 20, 2011 at the offices of the Company in
Bermuda. At the Closing, the Company shall deliver to Holdings the Purchase
Price by wire transfer of immediately available funds to the account set forth
in Schedule 1 hereto, whereupon the Option Agreement and the Option set forth
therein shall be deemed to be transferred to the Company and canceled with no
further force and effect. The parties hereto agree that, upon the Closing, the
Transfer Restrictions, Registration Rights and Standstill Agreement dated
November 1, 2002, as amended by Amendment No. 1 dated December 5, 2005 and as
assigned by RenRe to Holdings (with RenRe continuing to be liable for its
obligations thereunder) pursuant to the Assignment and Assumption Agreement
dated October 23, 2008 among the Company, RenRe and Holdings, shall terminate
with no further force and effect.

2. Representations and Warranties of RenRe and Holdings. RenRe and Holdings
hereby jointly and severally represent and warrant to the Company as follows:

(a) Each of RenRe and Holdings is a company duly organized, validly existing and
in good standing under the laws of Bermuda. Holdings is the sole owner of the
Option, and has and at the Closing will transfer to the Company good and
marketable title to the Option free and clear of any encumbrance, lien, claim,
charge, security interest or other interest whatsoever.

(b) Each of RenRe and Holdings has all requisite corporate power and authority
to execute and deliver this Agreement; the execution and delivery of this
Agreement by each of RenRe and Holdings has been duly and validly authorized by
all necessary corporate action on its part; each of RenRe and Holdings has duly
executed and delivered this Agreement; this Agreement constitutes the legal,
valid and binding obligation of each of RenRe and Holdings, enforceable against
it in accordance with its terms; and this Agreement is not in contravention of
any of the organizational documents of RenRe or Holdings or any material
agreement by which RenRe or Holdings is bound.

(c) Each of RenRe and Holdings is a sophisticated institutional investor, has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of the sale of the Option, and Holdings is
consummating the sale of the Option, and RenRe is consenting thereto, after
consultation with counsel and with a full understanding of all of the terms,
conditions and risks of such sale, which it willingly assumes.

(d) Each of RenRe and Holdings acknowledges and understands that the Company and
its directors and officers possess material nonpublic information not known to
RenRe or Holdings that may impact the value of the Option, including, without
limitation, information regarding the financial results of the Company as of and
for the year ended December 31, 2010 (the “Company Nonpublic Information”). Each
of RenRe and Holdings acknowledges that the Company has no obligation to
disclose to RenRe or Holdings the Company Nonpublic Information and each of
RenRe and Holdings consents to such nondisclosure. Each of RenRe and Holdings
understands, based on its experience, the disadvantage to which RenRe and
Holdings are subject due to the disparity of information between the Company, on
one hand, and RenRe and Holdings, on the other hand. Notwithstanding this, each
of RenRe and Holdings has deemed it appropriate to consummate the transactions
contemplated hereby and has agreed to enter into this Agreement notwithstanding
that it is aware that the Company Nonpublic Information exists. Each of RenRe
and Holdings acknowledges that it has adequate information concerning the Option
and the business and financial condition of the Company and its subsidiaries to
make an informed decision regarding the sale of the Option, and has
independently, and without reliance upon any representation, warranty or
covenant made by the Company except as set forth herein, made its own analysis
and decision to sell the Option to the Company, or to consent to such sale,
based upon such information as it deems appropriate. Notwithstanding the
foregoing, it is acknowledged that each party hereto is relying on the other’s
representations, warranties, acknowledgements, waivers, releases and agreements
set forth in this Agreement and would not enter into the transactions
contemplated hereby without them.

3. Representations and Warranties of the Company.

(a) The Company is a company duly organized , validly existing and in good
standing under the laws of Bermuda.

(b) The Company has all requisite corporate power and authority to execute and
deliver this Agreement; the execution and delivery of this Agreement by the
Company has been duly and validly authorized by all necessary corporate action
on its part; the Company has duly executed and delivered this Agreement; this
Agreement constitutes the Company’s legal, valid and binding obligation,
enforceable against it in accordance with its terms; and this Agreement is not
in contravention of any of the Company’s organizational documents or any
material agreement by which the Company is bound.

(c) The Company acknowledges and understands that RenRe, Holdings and their
respective directors and officers may possess material nonpublic information not
known to the Company that may impact the value of the Option, including, without
limitation, information related to the market and/or catastrophic events (the
“RenRe Nonpublic Information”). The Company acknowledges that neither RenRe nor
Holdings has any obligation to disclose to the Company the RenRe Nonpublic
Information and the Company consents to such nondisclosure. Notwithstanding
this, the Company has deemed it appropriate to consummate the transactions
contemplated hereby and has agreed to enter into this Agreement notwithstanding
that it is aware that RenRe Nonpublic Information may exist. The Company
acknowledges that it has adequate information to make an informed decision
regarding the sale of the Option, and has independently, and without reliance
upon any representation, warranty or covenant made by RenRe or Holdings except
as set forth herein, made its own analysis and decision to purchase the Option
from Holdings based upon such information as it deems appropriate.
Notwithstanding the foregoing, it is acknowledged that each party hereto is
relying on the other’s representations, warranties, acknowledgements, waivers,
releases and agreements set forth in this Agreement and would not enter into the
transactions contemplated hereby without them.

4. Release, Discharge and Waiver.

(a) Effective from and after the Closing, each of RenRe and Holdings, for itself
and its respective successors and assigns, hereby irrevocably forever releases,
discharges and waives any and all claims, rights, causes of action, suits,
obligations, debts, demands, liabilities, controversies, costs, expenses, fees
or damages of any kind (including, but not limited to, any and all claims
alleging violations of federal or state securities laws, common-law fraud or
deceit, breach of fiduciary duty, negligence or otherwise), whether directly,
derivatively, representatively or in any other capacity, against the Company or
any of its affiliates, including, without limitation, any and all of their
present and/or past directors, officers, members, shareholders, employees,
fiduciaries or agents, and their respective successors and assigns, which are
based upon, arise from or in any way relate to or involve, directly or
indirectly, the sale of the Option, the existence or substance of the Company
Nonpublic Information or the fact that the Company Nonpublic Information has not
been disclosed to RenRe or Holdings. Notwithstanding the foregoing, but subject
to Section 2(d), nothing contained in this Section 4(a) shall constitute any
release, discharge or waiver to the extent that the applicable claims, rights,
causes of action, suits, obligations, debts, demands, liabilities,
controversies, costs, expenses, fees or damages arise out of (i) this Agreement
or (ii) fraud.

(b) Effective from and after the Closing, the Company, for itself and its
successors and assigns, hereby irrevocably forever releases, discharges and
waives any and all claims, rights, causes of action, suits, obligations, debts,
demands, liabilities, controversies, costs, expenses, fees or damages of any
kind (including, but not limited to, any and all claims alleging violations of
federal or state securities laws, common-law fraud or deceit, breach of
fiduciary duty, negligence or otherwise), whether directly, derivatively,
representatively or in any other capacity, against RenRe, Holdings or any of
their respective affiliates, including, without limitation, any and all of their
present and/or past directors, officers, members, shareholders, employees,
fiduciaries or agents, and their respective successors and assigns, which are
based upon, arise from or in any way relate to or involve, directly or
indirectly, the purchase of the Option, the existence or substance of the RenRe
Nonpublic Information or the fact that the RenRe Nonpublic Information has not
been disclosed to the Company. Notwithstanding the foregoing, but subject to
Section 3(c), nothing contained in this Section 4(b) shall constitute any
release, discharge or waiver to the extent that the applicable claims, rights,
causes of action, suits, obligations, debts, demands, liabilities,
controversies, costs, expenses, fees or damages arise out of (i) this Agreement
or (ii) fraud.

5. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with, the
laws of the State of New York (without regard to principles of conflict of
laws).

(b) This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral and written, among the parties hereto with respect to
the subject matter hereof.

(c) This Agreement, including, without limitation, the representations,
warranties, acknowledgements, waivers, releases and agreements set forth herein,
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, and shall survive the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby. Nothing in this Agreement, expressed or implied, is intended to confer
on any person other than the parties hereto, and their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement. This Agreement may not be assigned by any party hereto
without the prior written consent of the other parties hereto.

(d) The headings contained in this Agreement are for convenience only and do not
affect the meaning or interpretation of this Agreement. This Agreement may be
executed in counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument. Any signatures on
facsimile or electronic copies hereof shall, for all purposes, be deemed
originals.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed by a duly authorized officer as of the date and year first above
written.

PLATINUM UNDERWRITERS HOLDINGS, LTD.

By: /s/ Michael E. Lombardozzi
Name: Michael E. Lombardozzi
Title: Executive Vice President, General Counsel and
Chief Administrative Officer


RENAISSANCERE HOLDINGS LTD.

By: /s/ Aditya K. Dutt
Name: Aditya K. Dutt
Title: Senior Vice President


RENAISSANCE OTHER INVESTMENTS HOLDINGS II LTD.

By: /s/ Jeffrey D. Kelly
Name: Jeffrey D. Kelly
Title: Chief Financial Officer


Schedule 1

Wire Transfer Instructions

